DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
All information disclosure statements were submitted prior to the first action and are incompliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, they have been considered.  

Allowable Subject Matter
Claims 21-40 are allowed under 35 U.S.C. § 103 (but see rejection under § 112 below).
The following is a listing of the closest prior art:
Jayasimha (US 2013/0073878) teaches reordering accesses based on DRAM controller timing constraints but fails to teach applying this method for region specific timing parameters.  See Jayasimha paragraph 0166.  The reference therefore fails to teach “identifying region-specific memory timing parameters for a first and second region of a memory, wherein the region-specific memory timing parameters for the first region is independent of the region-specific memory timing parameters for the second region of the memory; and in response to receiving memory access requests to target addresses within the first and second regions, reordering the memory access requests based on the region specific memory timing parameters such that the sequencing of the memory accesses reflects the region-specific memory timing parameters” of claim 21, the recited “a memory controller coupled to a memory, the memory controller configured to: reorder memory accesses to a first region and a second region of a plurality of regions of the memory based on a first set of one or more memory timing parameters specific to the first region and a second set of one or more memory timing parameters 
 Goodrich (US 2002/01944444) teaches reordering accesses to DRAM based on address locality to keep rows open (i.e. promoting accesses to rows currently open so avoid the time penalty of reopening rows).  This reordering at the row granularity however fails to take into account region-specific timing parameters in the reordering scheme and therefore cannot teach “identifying region-specific memory timing parameters for a first and second region of a memory, wherein the region-specific memory timing parameters for the first region is independent of the region-specific memory timing parameters for the second region of the memory; and in response to receiving memory access requests to target addresses within the first and second regions, reordering the memory access requests based on the region specific memory timing parameters such that the sequencing of the memory 
Kaseridis (Minimalist Open-page: A DRAM Page-mode Scheduling Policy for the Many-core Era, 2011) teaches reordering to preferentially access open pages in DRAM based on the idea that such accesses are faster (by avoiding reopening pages), but Kaseridis fails to teach basing this reordering on measured timing parameters and therefore fails to teach “identifying region-specific memory timing parameters for a first and second region of a memory, wherein the region-specific memory timing parameters for the first region is independent of the region-specific memory timing parameters for the second region of the memory; and in response to receiving memory access requests to target addresses within the first and second regions, reordering the memory access requests based on the region specific memory timing parameters such that the sequencing of the memory accesses reflects the region-specific memory timing parameters” as substantially recited in all independent claims. 
Brede (US 2005/0002245) teaches measuring and using timing parameters to access memory but fails to expressly teach reordering of memory accesses based on the measured timing parameters and therefore fails to teach “identifying region-specific memory timing parameters for a first and second region of a memory, wherein the region-specific memory timing parameters for the first region is independent of the region-specific memory timing parameters for the second region of the memory; and in response to receiving memory access requests to target addresses within the first and second regions, reordering the memory access requests based on the region specific memory timing parameters such that the sequencing of the memory accesses reflects the region-specific memory timing parameters” as substantially recited in all independent claims.
Cornelius (US 6,779,096) teaches measuring and using timing parameters at a sub-device granularity to access memory but fails to expressly teach reordering of memory accesses based on the measured timing parameters and therefore fails to teach “identifying region-specific memory timing 
Chen (US 2012/0159230) teaches recalculating the frequency of memory timing parameters and using the calculated timing parameters in a memory region for memory access.  Chen teaches reordering memory accesses but does not teach reordering memory accesses to a given region in response to the timing parameter of a given region.  See Chen paragraph 0021.  Therefore Chen does not teach or render obvious the combination of “identifying region-specific memory timing parameters for a first and second region of a memory, wherein the region-specific memory timing parameters for the first region is independent of the region-specific memory timing parameters for the second region of the memory; and in response to receiving memory access requests to target addresses within the first and second regions, reordering the memory access requests based on the region- specific memory timing parameters such that the sequencing of the memory accesses reflects the region-specific memory timing parameters” as substantially recited in all independent claims.  
Jeddaloh (US 2010/0238693) teaches: “[0028] The MVC 106 may also include a write buffer 316. The write buffer 316 may be coupled to the PVCL 310 to buffer data arriving at the MVC 106 from the host processor(s) 114. The MVC 106 may further include a read buffer 317. The read buffer 317 may be coupled to the PVCL 310 to buffer data arriving at the MVC 106 from the corresponding memory vault 110. [0029] The MVC 106 may also include an out-of-order request queue 318. The out-of-order request queue 318 establishes an ordered sequence of read and/or write operations to the plurality of memory banks included in the memory vault 110. The ordered sequence is chosen to avoid sequential operations 





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
All independent claims substantially recite: “in response to receiving memory access requests to target addresses within the first and second regions, reordering the memory access requests based on the region specific memory timing parameters such that the sequencing of the memory accesses reflects the region-specific memory timing parameters.”  “When a subjective term is used in the claim, the examiner should determine whether the specification supplies some standard for measuring the scope of the term, similar to the analysis for a term of degree. Some objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014) (holding the claim phrase "unobtrusive manner" indefinite because the specification did not "provide a reasonably clear and exclusive definition, leaving the facially subjective claim language without an objective such that the sequencing of the memory accesses reflect the region specific memory timing parameters” the claim language is indefinite.  
All dependent claims are rejected as containing the limitations of the claims from which they depend.  



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 21-40 are rejected on the ground of nonstatutory double patenting over at least claims 1-7, 9, and 12 of U.S. Patent No. 10,956,044 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: See table below.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claims of Issued Patent 10,956,044
Claims of this application 17/199949
  1. A method comprising: 

identifying, by profiling logic of an integrated circuit (IC) device, memory timing parameters for a plurality of regions of a memory, each region comprising a subset of rows, arrays, banks, or ranks of the memory different from the other regions, wherein the memory timing parameters for each of the regions are independent of the memory timing parameters for other regions of the memory; storing data representative of the identified memory timing parameters to a timing data store; in response to receiving memory access requests to target addresses within the plurality of regions, accessing data from the timing data store, the data representative of the identified memory timing parameters specific to the regions comprising the target addresses; and reordering the memory access requests based on the data, wherein reordering comprises accessing a region having a faster memory timing parameter earlier than a region having a slower memory timing parameter. 





“storing data representative of the identified memory timing parameters to a timing data store”








“storing data representative of the identified memory timing parameters to a timing data store; in response to receiving memory access requests to target addresses within the plurality of regions, accessing data from the timing data store, the data representative of the identified memory timing parameters specific to the regions comprising the target addresses”


identifying region-specific memory timing parameters for a first and second region of a memory, wherein the region-specific memory timing parameters for the first region is independent of the region-specific memory timing parameters for the second region of the memory; and in response to receiving memory access requests to target addresses within the first and second regions, reordering the memory access requests based on the region- specific memory timing parameters such that the sequencing of the memory accesses reflects the region-specific memory timing parameters.



















Claim 28: a timing data store that maintains data representative of the first set of one or more memory timing parameters; and wherein, in response to a memory access to be performed with respect to the first region, the memory controller is to access the data representative of the first set of one or more memory timing parameters specific to the first region and to schedule the memory access based on the accessed data.


    2. The method of claim 1, wherein the timing data store comprises a bloom filter. 
Claims 33/38 wherein the timing data store is implemented as a bloom filter.


    3. The method of claim 1, further comprising: re-evaluating memory timing parameters in response to a sensed change in temperature. 
Claims 24/39 in response to at least one of: a power-on reset; a lapse of a timer; a sensed change in temperature; and a trigger from a controller.


    4. The method of claim 1, wherein identifying memory timing parameters for each region of the plurality of regions comprises: measuring a type of memory timing parameter of a plurality of types of memory timing parameters for each sub-region of a plurality of sub-regions of each region; and identifying the slowest measured memory timing parameter corresponding to each measured type of memory timing parameter of the sub-regions as the memory timing parameter for each corresponding measured type of memory timing parameter for each region. 
Claims 25/40 measuring a type of memory timing parameter of a plurality of types of memory timing parameters for each sub-region of a plurality of sub-regions of each region; and identifying the slowest measured memory timing parameter corresponding to each measured type of memory timing parameter of the sub-regions as the memory timing parameter for each corresponding measured type of memory timing parameter for each region.


    5. The method of claim 1, wherein: the memory comprises a dynamic random access memory (DRAM); and the memory timing parameters specific to each region comprise at least one of: a row to column command delay (tRCD); a time between column command and data out (tCL); a time between column commands (tCCD); a precharge time (tRP); a row open time (tRAS); a multi-bank activation window (tFAW); a time between read and write (tWTR); and a write recovery time (tWR). 
Claim 26 the memory comprises a dynamic random access memory (DRAM); and the region-specific memory timing parameters comprise at least one of: a row to column command delay (tRCD); a time between column command and data out (tCL); a time between column commands (tCCD); a precharge time (tR); a row open time (tRAS); a multi-bank activation window (tFAW); a time between read and write (tWTR); and a write recovery time (tWR).



Claims 23/29/37 wherein the timing data store comprises a first cache on a logic die and a second cache on a memory die.




7. An integrated circuit (IC) device comprising: 

profiling logic to: identify a first set of one or more memory timing parameters specific to a first region of a plurality of regions of a memory, the first region comprising a subset of rows, arrays, banks, or ranks of the memory; and identify second set of one or more memory timing parameters specific to a second region of the plurality of regions of the memory, the second region comprising a subset of rows, arrays, banks, or ranks of the memory different from the first region, wherein the second memory timing parameters are independent of the first memory timing parameters; and a timing data store that maintains data representative of the first set of one or more memory timing parameters; and a memory controller coupleable to the memory, the memory controller to: reorder memory accesses to the first region and the second region based on the first set of one or more memory timing parameters specific to the first region and based on the second set of one or more memory timing parameters specific to the second region in response to receiving memory access requests targeting addresses associated with the first region and the second region, wherein the memory controller is to reorder memory accesses to schedule an access to a region having a faster memory timing parameter earlier than an access to a region having a slower memory timing parameter; and access data at the first region and the second region in response to the reordered memory accesses.
Claim 30 


profiling logic to: identify the first set of one or more memory timing parameters specific to the first region; and identify the second set of one or more memory timing parameters specific to the second region.


9. The IC device of claim 8, further comprising: a stacked-die memory device comprising: a set of one or more stacked memory dies comprising the memory; and a set of one or more logic dies electrically coupled to the stacked memory dies, the set of one or more logic dies comprising the memory controller and the profiling logic.
31. (New) The IC device of claim 30, further comprising: a stacked-die memory device comprising: a set of one or more stacked memory dies comprising the memory; and a set of one or more logic dies electrically coupled to the stacked memory dies, the set of one or more logic dies comprising the memory controller and the profiling logic.


12: wherein the set of one or more stacked memory dies and the set of one or more logic dies are disposed 








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Title
Document I.D.
Reason Included
Dynamic control of memory access speed
US 20060112250 A1
Abstract: "A memory system is disclosed in which the access speed may be adjusted. The memory system may include memory and a memory controller. The memory controller may be configured to generate a plurality of control signals to access the memory, and adjust the timing between the control signals to change the memory access speed as a function of a parameter related to the operation of the memory system." "[0024] In some embodiments of the memory system, the memory controller may be configured to adjust the timing of one or more control signals based on considerations other than the demand on the memory. By way of example, the memory controller may adjust the timing of one or more control signals based on temperature. If the temperature is too high, the memory controller may inhibit high speed access to the memory, even during periods when the demand on the memory is high. This may be achieved by increasing the delay between the row and column access strobes as the temperature increases." Paragraph 0030: "A timing parameter register 402 may be used to store a timing parameter value for high speed access to the memory. By way of example, the timing parameter value may be the minimum time required to access an open page of memory (t.sub.CCD), the minimum time required to access a new page in the memory (t.sub.RCD), or the minimum time that a page must remain open until a new page can be opened (t.sub.RRD)."
Programmable memory controller having two level look-up for memory timing parameter
US 5778413 A
X Reference in ISR
Optimization circuitry and control for a synchronous memory device with programmable latency period
US 5544124 A
Paragraph 5: "Additionally, synchronous DRAMs come with programmable features, such as a programmable READ latency period. Programmable READ latencies of one, two or three clocks are typical. The READ latency determines at which clock cycle the data will be available after a READ Command is initiated, regardless of the clock rate (tCK)."  Paragraph 6: "The programmable READ latency enables the synchronous DRAM to be efficiently utilized in different memory systems having different system clock frequencies. For example, if the synchronous DRAM has a minimum access time (tAA) of 37 ns and the system clock cycle, tCK, is 15 ns (66 Mhz), a READ latency of three clock cycles will provide the first valid data-out between the second clock cycle (30 ns) and the third clock cycle (45 ns) from the READ Command." Paragraph 6 DD: "the synchronous DRAM's inputs are sampled on the positive edge of the CLK 18"  Pararaph 14 DD: "the time delay can be made adjustable so as to match the process, the latency and the frequency of the system as well as accommodate future enhancements"

US 20090206870 A1
Paragraph 0005: "the write recovery time (tWR) or row precharge time (tRP) of the analyzed IC device is measured and then compared against that of a standard IC device. If there is a substantial difference therebetween, then the analyzed IC device is deemed defective"
AMBA modular memory controller
US 20040123036 A1
Paragraph 0182: "Bit 10 may be sampled during a Precharge command to determine whether the Precharge applies to one bank (e.g., bit 10 low) or all banks (e.g., bit 10 high). If only one bank is to be precharged, the bank may be selected by the DDRBA bits."
Method and apparatus for optimizing the functioning of DRAM memory elements
US 20050002245 A1
"[0024] Since the above-described timing parameters possess decisive influence on the performance characteristics of DRAM memory cells, such as on the access times of DRAM memory devices, in the production of DRAM memory devices great efforts are made to adjust these timing parameters, T.sub.RCD, T.sub.RAS, T.sub.RP, T.sub.CL, . . . as optimally as possible to be able to correspondingly increase the efficiency of the DRAM memory devices and thus also the efficiency of the computer systems using these memory devices." "[0025] In order to obtain the optimum timing parameters, the optimally obtainable real timing parameters of a DRAM memory device are for example ascertained in a test mode of the memory element in order to then adapt the circuit layout of the memory device to the timing parameters deemed optimal. For this, in the prior art various test apparatuses with special check programs are provided."
Multiple die structure and method of forming a connection between first and second dies in same
US 20100072617 A1
Paragraph 0002: "Computer systems increasingly employ stacked-die architectures because of the space savings and other advantages they offer." Paragraph 0019: "Die 110 also comprises through silicon vias (TSVs) 190."
Electrochemical etching of through silicon vias
US 20090093113 A1
Paragraph 0014: "In addition to improved packing density, there are other advantages to stacking die, including: lower power consumption, increased bandwidths, and greater performance." Paragraph 0008: "These through-silicon 3D interconnects allow front to back stacking of multiple die. In one example, 10 DRAM memory die may be stacked to form a dense DRAM module. In another example, a CMOS image sensor may be stacked onto a microprocessor. In both cases, the overall power consumption is lowered, the signal transmission speed is improved, and the device has a smaller size compared to cases where each die requires a separate package."

US 6779096 B1
" In an alternate embodiment, a read sweep is employed, too. The read sweep may involve reading a second set of values from the first set of memory locations using a first set of read timing parameters and comparing those values to the first set of values. By repeating this process for the second and succeeding sets of memory locations with a second and succeeding sets of read timing parameters, the memory controller 367 may determine a suitable set of read timing parameters. Note that simply reading all values expected to be present in memory may be a suitable solution in some embodiments, whereas reading only a selected portion of the expected values may be a suitable solution in other embodiments. In these various embodiments, the system or apparatus determines what timing parameters (such as phase offsets) are appropriate based on how the components of the system perform, as measured by the system itself." paragraph 19. "Thus, by selecting the proper phase and trim offset, a fine granularity of phase differential between two clock signals derived from a common clock signal may be achieved." paragraph 36.
Memory management in a data processing system
US 20040186973 A1

MEMORY PREFETCH SYSTEMS AND METHODS
US 20100211745 A1
X Reference from ISR
Clock generator for semiconductor memory
US 4072932 A
"(8)   One problem with this R-C read-clock generator was that the R-C time constant always had to be made significantly larger, rather than equal to, the stabilization time of the sense amplifiers. This was because the timing parameters of the R-C network and the sense amplifiers were impossible to match exactly due to the different architecture of the two circuits. Sense amplifiers are basically a differential voltage sensory device, rather than a simple R-C discharge network. This difference in architecture also caused the timing parameters of two circuits to behave differently with respect to temperature changes. The result was that the read time of the memory chip was undesirably long." paragraph  8.  "(13)   Still another object of the invention is to provide a read clock generator with timing parameters that vary with temperatures similar to the timing parameters of the sense amplifiers." paragraph 13.
Data recovery techniques
US 20090292971 A1
" [0025] In other embodiments, a parameter changed prior to a re-read may be at least timing parameters, bit-line bias voltage, or memory temperature. For example, adjustments can be made to trim registers that change the internal timing of a read of memory 102. Parameters such as the word line voltage charge time and the bit line voltage charge time could be changed." paragraph 0025.

US 20140317334 A1
"For example, gate training may be used to determine a read and/or write leveling delay for accessing the RAM via a memory controller. Write leveling for RAM refers to matching the timing of DQS and CLK signals so that data is correctly read from the RAM. During gate training, the memory controller iterates through many different values for each timing parameter, until it finds values that allow the circuitry of the memory controller to reliably access the RAM. These timing parameters vary as a function of circuit operating temperature, the specific type of RAM being used, the layout of the circuit itself, and other factors. Because of this, each time the circuit is powered on, the memory controller performs gate training to identify the appropriate timing parameters to communicate with the RAM." paragraph 0003.  
APPARATUS AND METHODS FOR AN INTERCONNECT POWER MANAGER
US 20130073878 A1
"facilitates differential quality of service to distinct data streams and often improves performance by allowing transfer reordering to suit subsystem timing constraints (e.g. in DRAM controllers). " paragraph 0166.
System and method for managing out-of-order memory access requests via an age-shifted index
US 20020194444 A1
"As employing the same row address saves row address access and potentially pre-charge time, page mode allows repeated access to the same row for faster access to a memory location if that memory location has the same row address as the previous memory access command. Clearly, because of the page-mode features of DRAMs, it is advantageous to access many storage locations in a single row before changing the row address." paragraph 0006.  "To further maximize throughput, some memory controllers attempt to re-order the queues to mitigate the timing impact of random requests and thus take advantage of page mode operations of DRAMs." paragraph 0009.  "These per-bank state conditions are one of the kinds of information fed into the decision matrices 270. . . . That is to say, each register in 230 has associated logic that will pick the appropriate current row register from 272, 274, 276 or 278 as dictated by the stored bank bits 228, and do a logical comparison for equality with comparators 260 against the stored request row address bits 232, and present the results to decision matrices 270. This will give the page-fit/miss information needed by the out-of-order request evaluation logic." paragraph 0045.
Method for measuring latencies by randomly selected sampling of the instructions while the instruction are executed
US 6092180 A
"One important task performed during code optimization is ideal instruction scheduling. Ideal instruction scheduling reorders code to minimize delays due to memory latencies. Although static ordering of neighboring instructions in a basic block is less important than it was for the previous generation of in-order RISC processors, macroscopic instruction scheduling is much more important in out-of-order processors." paragraph 190.  "A profiled event register 330 is partitioned into, for example, one bit fields. The 1-bit fields record events for the selected instruction. When an instruction is first selected, the register is cleared. Events could include cache misses, branch mispredicts, resource conflicts, traps and exception conditions, retire/abort/invalid, TLB misses, taken/non-taken, data dependency stall, resource dependency stalls, and so forth. Note, this implementation allows multiple events to be attributed to a single instruction." paragraph 45.

US 20150371689 A1
"A first decision, whether to cache a DRAM row to the RB cache 116 on the logic die 112, may be made by using policies. For example, the fetching module 126 may make a decision on whether to cache a DRAM row to the RB cache 116 according to memory access pattern. For example, if many upcoming memory requests show high locality and hit on the same row address, the memory row may be cached so that subsequent memory accesses can be served directly from the RB cache. Since accessing the RB cache may be more efficient than directly accessing the memory row, the latency and energy consumption of subsequent memory accesses may be reduced, which in turn improves overall system performance and energy efficiency." paragraph 0024.  
Mechanism for Updating Memory Controller Timing Parameters During a Frequency Change
US 20120159230 A1

CONFIGURABLE BANDWIDTH MEMORY DEVICES AND METHODS
US 20100238693 A1
"[0028] The MVC 106 may also include a write buffer 316. The write buffer 316 may be coupled to the PVCL 310 to buffer data arriving at the MVC 106 from the host processor(s) 114. The MVC 106 may further include a read buffer 317. The read buffer 317 may be coupled to the PVCL 310 to buffer data arriving at the MVC 106 from the corresponding memory vault 110. [0029] The MVC 106 may also include an out-of-order request queue 318. The out-of-order request queue 318 establishes an ordered sequence of read and/or write operations to the plurality of memory banks included in the memory vault 110. The ordered sequence is chosen to avoid sequential operations to any single memory bank in order to reduce bank conflicts and to decrease read-to-write turnaround time."  paragraphs 0028 - 0029.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139